DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/24/2021.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a vapor insert device suitable for holding one or more vapor sources and sized to fit within the airway of a media inhaler, the vapor insert device comprising: a hollow cylinder having a woven textile porous surface, an anterior open end with an anterior flange, and a posterior open end with a posterior flange, the anterior flange and the posterior flange each has a diameter that is larger than a diameter of the hollow cylinder to form a circumferential space fits one or more vapor sources around the hollow cylinder.

In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious a vapor insert device suitable for holding one or more vapor sources and sized to fit within the airway of a media inhaler, the vapor insert device comprising: a hollow cylinder having a porous surface, an anterior open end with an anterior flange, and a posterior open end with a posterior flange; the anterior flange and the posterior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831